Citation Nr: 1009909	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to an increase initial rating in excess of 10 percent 
for bilateral plantar fasciitis.  



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to April 
2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, granted 
service connection for bilateral plantar fasciitis with a 10 
percent rating assigned, effective April 26, 2005.

In a November 2008 statement, the Veteran requested to be 
provided with a hearing at the RO.  In January 2009, the RO 
requested clarification from the Veteran regarding which type of 
hearing she wanted and instructed her that if a response was not 
received within 30 days, it would be assumed that she did not 
want a hearing.  As no response from the Veteran was received, 
the request for a hearing is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).


FINDING OF FACT

The Veteran's plantar fasciitis was not manifested by severe 
objective evidence of marked deformity, accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  The RO twice requested 
private records identified by the Veteran in a November 2008 
statement in accordance with 38 C.F.R. § 3.159(c)(1).  No 
response was received.  Additionally, the Veteran was provided a 
VA examination July 2005 for her claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability 
rating is not limited to that reflecting the current severity of 
the disorder.  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

The Veteran's service connected bilateral plantar fasciitis is 
evaluated under  
38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2009), which provides 
a 10 percent rating if the disorder is moderate, with the weight-
bearing line over or medial to the great toe, inward bowing of 
the tendo Achilles, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 30 percent rating (20 percent if 
unilateral) is warranted if the disorder is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, 
DC 5276 (2009).

In addition to the applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss due 
to pain or weakness to the extent that any such symptoms are 
supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Service treatment records show that the Veteran received 
treatment for and was diagnosed with, in relevant part, plantar 
fasciitis, tendonitis Achilles, and plantar fascial fibromatosis 
while on active duty.  She was provided with rigid orthotics and 
given over-the-counter pain medication.  

The Veteran received a VA general medical examination in July 
2005 where she reported a history of pes planus with plantar 
fasciitis and pain particularly in the midfoot and forefoot.  The 
Veteran reported that she did not have significant flare-ups and 
stated that shoes with a strong arch supports were somewhat 
helpful.  Upon examination she was noted with mild pes planus 
without any significant valgus deformity of the ankles, mild 
tenderness to palpation under the apex of the longitudinal arch 
bilaterally, and minimal tenderness under the transverse arches 
bilaterally.  There was no pain on motion, no change with 
repetitive motion, no edema and no instability on the arches.  
Her gait was normal without any limitations noted.  No 
callosities, breakdown, or any unusual shoe wear pattern were 
noted and the skin and vascular examinations were also normal.  
There was no finding of hammertoes, high arches, hallux valgus, 
valgus deformity of the Achilles tendon or hindfoot, or other 
deformities, and the Achilles tendon was normal both on weight 
bearing and passive motion.  

The Veteran was later noted with regular symptoms of plantar 
fasciitis in VA medical center (VAMC) treatment notes from 
January 2006 to May 2008.  She was given rigid orthotics, 
stretching exercises and over-the-counter pain medication for 
treatment.  

In December 2008, the Veteran stated that she continued to have 
foot pain that she described as feeling like she was walking on 
nails.  According to VA medical records, the Veteran was 
scheduled for appointments in April 2009, but failed to report.  
Attempts to contact the Veteran were unsuccessful.

A rating of 30 percent is not warranted in this case for service 
connected plantar fasciitis as the evidence of record does not 
demonstrate severe symptomatology.  There is no objective 
evidence of marked deformity or characteristic callosities.  The 
July 2005 VA examiner noted that there was no pain or edema on 
manipulation or motion and the Veteran's foot condition did not 
change upon repetitive motion.  Only minimal tenderness was 
reported on the longitudinal and transverse arches and there were 
no deformities or spasms of the Achilles tendon.  Furthermore, 
the Veteran reported to the July 2005 VA examiner that stiff high 
arch supports somewhat relieved her foot pain.  

While the Veteran has asserted that her continued foot pain feels 
like she was walking on nails, this description is not 
necessarily indicative of severe symptomatology.  As the evidence 
of record, including the July 2005 VA examination and recent VAMC 
treatment records, show complaints and treatment of only moderate 
symptoms, an increased rating is not warranted.   

The Board has considered all relevant diagnostic codes in 
evaluating the Veteran's claim.  The Veteran's disability is not 
the result of an injury, hence rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for foot injuries is not appropriate.  The 
Veteran has never been shown to have claw foot, hallux valgus, 
hallux rigidus, hammertoes, or malunion of the tarsal or 
metatarsal bones; therefore, rating under Diagnostic Codes 5278, 
5280, 5281, 5282, and 5283 is not warranted.  

Therefore, the Veteran's foot condition is consistent with a 10 
percent rating and an increased rating is not warranted.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's bilateral plantar fasciitis 
has manifested by mildly tender arches, pain relieved with 
ambulation, and the need for rigid orthotics.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is, therefore, not warranted.





ORDER

Entitlement to an increased initial rating in excess of 10 
percent for plantar fasciitis is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


